SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENTS OF ADDITIONAL INFORMATION OF EACH OF THE LISTED FUNDS: Daily Assets Fund Institutional DWS California Tax–Free Income Fund DWS Climate Change Fund DWS Disciplined Market Neutral Fund DWS Dreman International Value Fund DWS Floating Rate Plus Fund DWS Global Thematic Fund DWS Health Care Fund DWS Intermediate Tax/AMT Free Fund DWS International Fund DWS Large Cap Focus Growth Fund DWS LifeCompass 2015 Fund DWS LifeCompass 2020 Fund DWS LifeCompass 2030 Fund DWS LifeCompass 2040 Fund DWS LifeCompass Retirement Fund DWS Managed Municipal Bond Fund DWS Money Market Prime Series DWS New York Tax-Free Income Fund DWS Select Alternative Allocation Fund DWS Strategic High Yield Tax-Free Fund DWS Target 2010 Fund DWS Target 2011 Fund DWS Target 2012 Fund DWS Target 2013 Fund DWS Target 2014 Fund DWS Variable NAV Money Fund The following disclosure is added to the “Investment Management Agreement” or “Investment Advisor” sub-section of the “MANAGEMENT OF THE FUND(S)” section of each Fund’s Statement of Additional Information: DIMA may enter into arrangements with affiliates and third party service providers to perform various administrative, back-office and other services. Such service providers may be located in the US or in non-US jurisdictions. The costs and expenses of such arrangements are borne by DIMA, not by a fund. Please Retain This Supplement for Future Reference August 6, 2010
